COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-09-234-CV
 
JASON
ROBERT DANIELS                                                     APPELLANT
 
                                                   V.
 
RACHAEL
DIANE DANIELS                                                       APPELLEE
 
                                               ----------
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  September 24, 2009




[1]See Tex. R. App. P. 47.4.